Citation Nr: 0702794	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for body aches, claimed as 
due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1959 to 
February 1962 and from October 1990 to July 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, that denied the appellant's 
application to reopen a claim of entitlement to service 
connection for body aches, which he asserted as secondary to 
undiagnosed illness related to his service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
veteran perfected a timely appeal of this determination to 
the Board.

This matter was previously before the Board in November 2003 
and was remanded for further development and adjudication.  
In a February 2005 decision, the Board reopened and remanded 
the veteran's claim of entitlement to service connection for 
body aches, to include as secondary to an undiagnosed 
illness.


FINDINGS OF FACT

1.  The veteran did not incur body aches in service.

2.  The veteran does not suffer body aches resulting from 
undiagnosed illness or from other in-service occurrence or 
event.


CONCLUSION OF LAW

Body aches were not, and may not be presumed to have been, 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in September 2000 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of a May 2004 letter 
from the AOJ to the veteran, which informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, several VA medical examinations, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for body aches.  Specifically, he claims that he suffers body 
aches due to an undiagnosed illness.  Initially, the Board 
notes that in a December 1997 rating decision the veteran was 
granted entitlement to service connection for injury to right 
knee, which is rated under the diagnostic criteria for 
degenerative joint disease of the right knee.

A.  Factual background

The veteran's service medical records during his active duty 
are negative for complaints of or treatment for body aches or 
joint problems.

On VA medical examination in January 1993, the veteran was 
found to have no obvious diseases or injuries of the 
musculoskeletal system or the skin, no functional defects, 
full ranges of motion of all joints, no laxity of the knee, 
and no pain.  On x-ray examination, the veteran was found to 
have minimal narrowing of the medial aspect of the right knee 
joint.  The veteran was diagnosed as having residuals of a 
right knee injury with arthritic changes, including spur on 
patella and narrowing of the knee joint.

On service medical examination in April 1993, in his report 
of medical history, the veteran noted a history of swollen or 
painful joints, painful or "trick" shoulder or elbow, 
"trick" or locked knee, and foot trouble.  In the section 
of his report of medical history labeled "Statement of 
Examinee's Present Health and Medications Currently Used", 
the veteran stated that he took medication for swollen joints 
of the right knee.  On examination, the veteran was noted to 
have a normal evaluation for upper extremities, feet, and 
spine and other musculoskeletal system.  The veteran was 
noted to have an abnormal evaluation for the lower 
extremities, due to a right knee with degenerative joint 
disease and crepitus.  There were no other general body aches 
or joint pains noted.

February 1994 VA medical records indicate that the veteran 
complained of aching joints, and that he was diagnosed as 
having degenerative joint disease of the right knee.

An August 1994 Persian Gulf Registry medical examination 
indicates complaints of general arthralgia, and a diagnosis 
of knees, back, shoulders and elbow, migratory, usually one 
joint at a time, having a sudden onset in 1992 after the 
veteran returned from the Persian Gulf.  Physical examination 
of the back and extremities resulted in normal examinations, 
with full ranges of motion and equal strength.

The veteran was afforded a second VA medical examination in 
July 1996.  It was noted in the examination report that the 
veteran complained of joint pain, body aches and other 
symptoms, which the veteran believed was due to Gulf War 
Syndrome.  On musculoskeletal examination, the veteran was 
noted to have no evidence of swelling or effusion of any 
joints, with all joints having full range of motion, and no 
pain elicited on range of motion exercises.  There was no 
gross atrophy of any joints and no fundamental laxity of the 
ankles or knees.  The examining physician noted that the 
history given by the veteran with respect to the onset date 
of his symptoms was contradictory.  The examiner also noted 
that the veteran was unable to describe his symptoms in any 
kind of detail, and that it was of note that the veteran had 
not come to VA except for compensation and pension 
examinations over the past three years.  The veteran was 
diagnosed as having widespread body aches, with laboratories 
negative for any kind of myopathy or inflammation, and as 
having a negative examination.

On May 2000 VA outpatient examination, the veteran complained 
of painful joint and muscles.  

The veteran was afforded a VA Gulf War examination in May 
2002.  It was noted in the examination report that the 
examiner did not review the claims file.  The veteran stated 
that he experienced generalized body aches since returning 
from the Gulf War, and the examiner noted that such body 
aches appeared to be limited to the veteran's legs, knees 
spine, and ankles.  The veteran also stated that he was never 
injured, that his knees swelled on occasion, ached, and 
caused pain in his entire leg.  On physical examination, it 
was noted that: the veteran's gait was normal; he had 
negative straight leg tests; examination of the lumbar spine 
showed no fixed deformity; there was tenderness to palpation 
at L4-5; there were no muscles spasms; forward flexion was 0-
90 degrees active, passive and after fatiguing with 
complaints of tightness in the lower back; extension was 0-35 
degrees active, passive and after fatiguing; right and left 
lateral flexion was 0-40 degrees active, passive and after 
fatiguing; range of motion of the right hip was 0-110 degrees 
with pain; and left hip was 0-25 degrees active, passive and 
after fatiguing.  

The knees were noted not to be swollen, to be tender to 
palpation over the kneecap medially and laterally, to have 
crepitus bilaterally, and to have no laxity.  Left knee 
extension was 0 degrees to 110 degrees of active flexion, and 
114 degrees passive after fatiguing.  Right knee extension 
was 0 degrees to 120 degrees of active flexion, and 122 
degrees passive after fatiguing.  According to the examining 
VA physician, x-rays from March 2002 revealed mild 
radiographic changes of early degenerative joint disease in 
the medial compartments of both the right and left knees, and 
very mild radiographic changes of degenerative disc disease 
of the lumbar spine.  The veteran was diagnosed as having 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of both knees.  It was noted by 
the examiner that the veteran's body aches were limited to 
specified areas that were arthritic.

May 2002 VA outpatient notes indicate that the veteran 
complained of pain in the right leg, starting in the buttocks 
and radiating down to his leg on the right side.  The veteran 
was diagnosed as having possible trochanteric bursitis that 
was worse when he was sitting and that radiated down to his 
leg.

July 2004 VA outpatient notes indicate diagnoses of chronic, 
mild post-traumatic stress disorder, and of depression.  July 
2004 VA outpatient notes also indicate that some of the 
vegetative symptoms of the veteran's depression might be the 
result of physical illness rather than depression.

August 2004 VA outpatient notes indicate arthritis, mostly in 
the veteran's legs.

The veteran was afforded a fourth VA examination in January 
2006.  The veteran's claims file was reviewed by the 
examining physician prior to examination.  On examination, 
the veteran stated that his whole body ached, and indicated 
that his body aches were in the area of his buttocks to his 
feet.  The VA examining physician stated that physical 
examination of the area of the veteran's aches produced 
completely negative findings, and opined that the veteran was 
not suffering from undiagnosed illness, but rather PTSD and 
depression, and that his psychological problems were most 
likely causing his symptom complaints.

B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 Fed. 
Reg. 75669-756722 (December 18, 2006).  In the case of claims 
based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

After reviewing the record, the Board determines that a 
preponderance of the evidence is against the veteran's 
service connection claim for body aches, including as due to 
an undiagnosed illness.

First, the record is negative for in-service injury or 
disease with respect to body aches or joint pain.  Service 
medical records do not indicate that the veteran complained 
of or was treated for general body aches during his period of 
service.  Also, although both in a June 2002 statement and 
during his January 2006 VA examination the veteran claimed 
that his body aches began in service, during his July 1996 
and March 2002 VA examinations the veteran stated that his 
body aches began after his period of service.  Furthermore, 
with the exception of the veteran's service-connected right 
knee degenerative joint disease, arthritis was not shown 
within a year of the veteran's separation from service.  
Accordingly, the Board finds that the record does not reflect 
a direct relationship between any body aches or joint pains 
and the veteran's period of service.

Second, the medical record does not demonstrate that the 
veteran suffers objective indications of chronic disability 
resulting from undiagnosed illness.  To the extent that the 
record reflects objective indications of chronic disability 
in the form of body aches and pains, such indications have 
been attributed by medical experts to either the veteran's 
degenerative disc and joint disease or to psychological 
problems, including PTSD and depression.  Furthermore, the 
January 2006 VA examiner, who was the only medical expert of 
record to opine specifically as to whether the veteran's 
symptoms were due to an undiagnosed illness, opined that 
veteran was not suffering from any undiagnosed illness 
causing his symptomatology.

The Board notes that on July 1996 VA examination, the veteran 
was diagnosed as having widespread body aches, with 
laboratory tests negative for any kind of myopathy or 
inflammation, and as having a negative examination.  The 
Board also notes that on August 1994 Persian Gulf Registry 
medical examination, the veteran made complaints of general 
arthralgia, and a diagnosis of knees, back, shoulders and 
elbow, migratory, usually one joint at a time, having a 
sudden onset in 1992 after the veteran returned from the 
Persian Gulf was indicated.  However, both of these 
examinations are negative for findings of any objective 
indications of chronic disability, and thus neither 
examination provides a basis for establishing indications of 
chronic disability resulting from undiagnosed illness.  
Furthermore, even if body aches and pains had been noted as 
objective indications of chronic disability during these 
examinations, such claimed body aches were found on later 
medical examinations to be attributable to known clinical 
diagnoses.  Moreover, such clinical diagnoses, including 
arthritis, PTSD, and depression, are noted throughout the 
medical record.

In light of the above, the Board determines that a 
preponderance of the evidence is against the veteran's claim 
that his body aches were incurred in service or are due to an 
undiagnosed illness.  Accordingly, service connection for 
body aches is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for body aches, to include 
as due to an undiagnosed illness, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


